

Exhibit 10.28
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”) dated as of April 1, 2012 between Lion
Ribbon Company, Inc., a Delaware corporation (“LR”) and Carey Edwards (the
“Employee”).


WHEREAS, the Employee is presently employed by LR, and LR and the Employee are
desirous of memorializing the terms and conditions of the Employee’s continued
employment with LR during the term of this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1.    Employment.    LR agrees to employ the Employee and the Employee accepts
such employment and agrees to perform such Employee’s duties and
responsibilities hereunder, in accordance with the terms and conditions
hereinafter set forth.


1.1    Employment Term.    The term of this Agreement (the “Employment Term”)
shall commence as of the date hereof and shall continue until March 31, 2014,
unless terminated prior to such date in accordance with a provision of Paragraph
7 of this Agreement. If the Employee remains an employee of LR beyond the
expiration of the Employment Term, the Employee specifically acknowledges that
the Employee’s status will thereupon be that of an employee-at-will.

1.2.    Duties and Responsibilities.    


(a)    During the Employment Term, the Employee shall serve as an Executive Vice
President of Sales, or in such other capacity as LR may designate, and shall
perform all duties and accept all responsibilities consistent with such position
as may from time to time be assigned to the Employee by LR.


(b)    The Employee represents to LR that the Employee is not subject or a party
to any employment agreement, non-competition covenant, non-disclosure agreement
or any other agreement, covenant, understanding or restriction of any nature
whatsoever which would prohibit the Employee from entering into this Agreement
and performing fully the Employee’s duties and responsibilities hereunder, or
which would in any manner, directly or indirectly, limit or affect the
performance of the duties and responsibilities of the Employee described in
Subparagraph 1.2(a) above.


(c)    The Employee agrees to at all times comply with policies and procedures
adopted by LR or by LR’s ultimate parent, CSS Industries, Inc. (“CSS”) for their
employees, including, without limitation, procedures and policies relating to
conflicts of interest.




1



--------------------------------------------------------------------------------




1.3    Extent of Service.    During the Employment Term, the Employee agrees to
use the Employee’s best efforts to carry out the duties and responsibilities
described in Section 1.2 hereof and to devote the Employee’s full time,
attention and energy to such duties and responsibilities. The Employee agrees
not to become engaged in any other business activity, other than passive
investments, without the prior approval of the LR Board of Directors (“LR
Board”).


1.4    Base Compensation.    


(a)    For the services rendered by the Employee pursuant to this Agreement, LR
shall pay the Employee an annual base salary of $269,134 (“Base Salary”), less
withholding taxes, other withholdings required by law and other deductions
agreed to by the Employee. Such Base Salary, less applicable deductions, shall
be payable in installments in accordance with the then-current payroll cycle for
LR’s exempt employees. There will be an annual performance review, and the
Employee will be considered for an increase in Base Salary in accordance with
LR’s then-current policy.


(b)    During the Employment Term: (i) the Employee shall be entitled to paid
vacation for the number of weeks per year provided for in LR’s then-current
vacation policy; and (ii) the Employee shall be entitled to participate in such
other fringe benefit programs as LR makes available to other employees holding
equivalent positions, as such fringe benefit programs are from time to time
determined by the LR Board.


(c)    The Employee shall be responsible for the payment of all federal, state
and local taxes in respect of the payments to be made and benefits to be
provided under this Agreement or otherwise to the extent imposed upon the
Employee by applicable law.


1.5    Incentive Compensation.    In addition to the Base Salary and other
compensation described in Subparagraph 1.4, the Employee shall also be eligible
to participate in the annual management incentive program (“MIP”) of LR for the
fiscal year ending March 31, 2013 and each fiscal year thereafter during the
Employment Term at a target level of up to Sixty percent (60%) of Base Salary in
accordance with criteria annually approved by the Human Resource Committee of
the Board of Directors of CSS, which criteria are based, in material part, upon
the achievement of certain pre-set financial and qualitative objectives. Any
such incentive compensation will be reduced by withholding taxes, other
withholdings required by law and other deductions agreed to by the Employee.


2.    Developments.    All developments, including inventions, whether
patentable or otherwise, trade secrets, discoveries, improvements, ideas and
writings which either directly or indirectly relate to or may be useful in the
business of LR, CSS or their respective affiliates (the “Developments”) which
the Employee, either individually or in conjunction with any other person or
persons, shall conceive, make, develop or acquire during the Employment Term or
at any time thereafter during which the Employee is employed by LR, shall become
the sole and exclusive property of LR. The Employee hereby assigns, transfers
and conveys, and agrees to assign, transfer and convey to LR, all of the
Employee’s right, title and interest in and to any and


2



--------------------------------------------------------------------------------




all such Developments and to disclose to the extent practicable all such
Developments to the LR Board. At any time and from time to time, upon the
request and at the expense of LR, the Employee will execute and deliver any and
all instruments, documents and papers, give evidence and do any and all other
acts which, in the opinion of counsel for LR, are or may be necessary or
desirable to document such transfer or to enable LR to file and prosecute
applications for and to acquire, maintain and enforce any and all intellectual
property rights with respect to any such Developments or to obtain any
extension, validation, re-issue, continuance or renewal of any such intellectual
property rights. LR will be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and will reimburse the Employee for all reasonable expenses incurred
by the Employee in compliance with the provisions of this Section.


3.    Confidential Information.    The Employee recognizes and acknowledges that
by reason of employment by and service to LR, the Employee has had and will
continue to have (both during the Employment Term and at any time thereafter
during which the Employee is employed by LR), access to confidential information
of LR, CSS and their respective affiliates, including, without limitation,
information and knowledge pertaining to products and services offered,
inventions, innovations, designs, ideas, plans, trade secrets, proprietary
information, computer systems and software, packaging, advertising, distribution
and sales methods and systems, sales and profit figures, customer and client
lists, and relationships between LR, CSS and their affiliates and dealers,
distributors, wholesalers, customers, clients, suppliers and others who have
business dealings with LR, CSS and their affiliates (“Confidential
Information”). The Employee acknowledges that such Confidential Information is a
valuable and unique asset of LR, CSS and/or their affiliates and covenants that
the Employee will not, either during or at any time after the Employment Term,
disclose any such Confidential Information to any person for any reason
whatsoever (except as the Employee’s duties described herein may require)
without the prior written consent of the LR Board, unless such information is in
the public domain through no fault of Employee or except as may be required by
law.


4.    Non-Competition.    


(a) During the period of the Employee’s employment with LR and for a period of
one year following the date that the Employee’s employment with LR is terminated
by either party, Employee will not, without the prior written consent of the
Human Resources Committee of the CSS Board of Directors, directly or indirectly,
own, manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with or use or permit the Employee’s name to be used in connection
with, any business or enterprise engaged in the design, development,
manufacture, distribution or sale of any products which (i) LR or its affiliates
may be designing, developing, manufacturing, distributing or selling either
during the time the Employee is so employed or on the date of termination of the
Employee’s employment with LR and (ii) are intended for ultimate sale or
distribution within any portion of the United States or Canada (whether or not
such business or enterprise is physically located within the United States or
Canada). The Employee recognizes that the business of LR and its affiliates and
the Employee’s connection therewith is or will be involved


3



--------------------------------------------------------------------------------




in activities both inside and outside the United States and Canada with respect
to the design, development, manufacture, distribution or sale of products
intended for ultimate sale and distribution in the United States and Canada and
that more limited geographical limitations on this non-competition covenant (and
the non-solicitation covenant set forth below) are therefore not appropriate.


(b)    The foregoing restriction shall not be construed to prohibit the
ownership by the Employee of not more than five percent (5%) of any class of
securities of any corporation which is engaged in any of the foregoing
businesses having a class of securities registered pursuant to the Securities
Act of 1933, provided that such ownership represents a passive investment and
that neither the Employee nor any group of persons including the Employee in any
way, either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in business, other than exercising the Employee’s rights as a shareholder,
or seeks to do any of the foregoing.
 
5.    No Solicitation. During the period of the Employee’s employment with LR
and for a period of one year following the date that the Employee’s employment
with LR is terminated by either party, the Employee agrees not to, either
directly or indirectly, (i) call on or solicit any person, firm, corporation or
other entity who or which at the time of such termination was, or within two
years prior thereto had been, a customer or supplier of LR and/or its
affiliates, with respect to the activities prohibited by Section 4 above, or
(ii) solicit the employment of any person who was employed by LR or its
affiliates on a full or part-time basis at the time of termination of the
Employee’s employment, unless such person was involuntarily discharged by such
entity prior to the date of such solicitation.

6.    Equitable Relief.    


(a)    The Employee acknowledges that the restrictions contained in Paragraphs
2, 3, 4 and 5 hereof are reasonable and necessary to protect the legitimate
interests of LR, CSS and their respective affiliates, that LR would not have
entered into this Agreement, in the absence of such restrictions, and that any
violation of any provision of those Paragraphs will result in irreparable injury
to LR, CSS or their respective affiliates. The Employee represents that the
Employee’s experience and capabilities are such that the restrictions contained
in Paragraphs 3 and 4 hereof will not prevent the Employee from obtaining
employment or otherwise earning a living at the same general level of economic
benefit as is anticipated by this Agreement.


(b)    The Employee agrees that LR, CSS and their affiliates shall be entitled
to preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as any other remedies provided by law arising from any
violation of Paragraphs 2, 3, 4 or 5 hereof, which rights shall be cumulative
and in addition to any other rights or remedies to which LR, CSS and/or their
affiliates may be entitled. In the event that any of the provisions of
Paragraphs 2, 3, 4 or 5 hereof should ever be adjudicated to exceed the time,
geographic, product or service, or other limitations permitted by applicable law
in any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable law.


4



--------------------------------------------------------------------------------






(c)    The Employee and LR irrevocably and unconditionally (i) agree that any
suit, action or other legal proceeding arising out of Paragraphs 2, 3, 4 or 5 of
this Agreement, including without limitation, any action commenced by LR or CSS
for preliminary or permanent injunctive relief or other equitable relief, may be
brought in any federal or state court of general jurisdiction in Philadelphia,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waives any objection to the
laying of venue of any such suit, action or proceeding in any such court. The
Employee and LR also irrevocably and unconditionally consent to the service of
any process, pleadings, notices or other papers in a manner permitted by the
notice provisions of Paragraph 11 hereof.


(d)    The Employee agrees that LR may provide a copy of Paragraphs 2, 3, 4 and
5 of this Agreement to any business or enterprise (i) which the Employee may
directly or indirectly own, manage, operate, finance, join, participate in the
ownership, management, operation, financing, control or control of, or (ii) with
which the Employee may be connected with as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise, or in
connection with which the Employee may use or permit the Employee’s name to be
used.


7.    Termination.    This Agreement shall terminate prior to the expiration of
the Employment Term upon the occurrence of any one of the following events:


7.1.    Disability.    In the event that Employee is unable fully to perform the
duties and responsibilities set forth in Subparagraph 1.2 of this Agreement by
reason of illness, injury or incapacity for ninety (90) consecutive days, during
which time the Employee shall continue to be compensated as provided in
Subparagraph 1.4 hereof (less any payments due the Employee under disability
benefit programs, including Social Security disability, worker’s compensation,
and disability retirement benefits), this Agreement may be terminated by LR and
LR shall have no further liability or obligation to the Employee for
compensation hereunder; provided, however, that Employee will be entitled to
receive the payments prescribed under any disability benefit plan which may be
in effect for employees of LR and in which the Employee participated. The
Employee agrees, in the event of any dispute under Subparagraph 7.1, to submit
to a physical examination by a medical physician selected by LR, who is licensed
in the State of New Jersey or the state in which the Employee is then residing.


7.2.    Death.    In the event that the Employee dies during the Employment
Term, LR shall pay to the Employee’s executors, legal representatives or
administrators an amount equal to the pro-rata portion the Employee’s
then-current Base Salary for the month in which the Employee dies and applicable
incentive compensation, if any, referred to in Subparagraph 1.5 hereof in
respect of the most recently completed fiscal year prior to the date of the
Employee’s death to the extent earned under the terms of the MIP, but not yet
paid. Any such payments will be reduced by withholding taxes, other withholdings
required by law and other deductions agreed to by the Employee. Thereafter, LR
shall have no further liability or obligation hereunder to the Employee’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through the Employee; provided, however that the
Employee’s estate or


5



--------------------------------------------------------------------------------




designated beneficiaries shall be entitled to receive the payments prescribed
for such recipients under any death benefit plan which may be in effect for
employees of LR in which the Employee participated.


7.3.    Cause.     Notwithstanding any provision of this Agreement to the
contrary, LR shall have the right to terminate the Employee’s employment with LR
for “cause” at any time. For purposes of this Agreement, “cause” shall mean a
finding by LR that the Employee has: (i) violated the CSS Code of Ethics Policy;
(ii) violated the CSS Harassment Prohibition Policy; (iii) violated the LR
Drug-Free Workplace Act Policy; (iv) committed insubordination; (v) abused other
employees; (vi) engaged in theft; (vii) engaged in dishonesty; (viii) engaged in
actions of a criminal nature; (ix) willfully neglected job responsibilities; (x)
violated any other CSS or LR policy; (xi) demonstrated significantly deficient
job performance that is a willful failure by the Employee to improve the
Employee’s performance despite communication(s) by LR regarding the performance
improvement required by the Employee; (xii) committed other act(s) detrimental
to LR, its parent or subsidiaries, its employees, and/or its customers; or
(xiii) engaged in or become concerned with, either on the Employee’s own behalf
or on behalf of any other person, firm, or corporation, any business or activity
which is the same, similar to, or competitive with that conducted by, engaged
in, or developed for later implementation by LR or any of its affiliates.


In the event of termination for cause, LR shall pay the Employee an amount equal
to the pro-rata portion of the Employee’s then-current Base Salary through the
date of termination (to the extent not paid prior to such date) and any
reimbursable expenses then due to the Employee, and LR shall have no further
liability or obligation to the Employee for compensation hereunder. Any such
payments will be reduced by withholding taxes, other withholdings required by
law and other deductions agreed to by the Employee. Such termination shall be
effected by notice thereof transmitted to the Employee in a manner permitted by
the notice provisions of Paragraph 11.


7.4.    Without Cause by LR.    LR may also terminate the Employee’s employment
with LR at and for LR’s sole convenience and in its sole discretion and without
specifying any cause. In such event, and contingent upon (i) receipt by LR of a
valid and fully effective release (in form and substance reasonably satisfactory
to LR) of all claims of any nature which the Employee might have at such time
against LR, CSS and their respective subsidiaries, affiliates, officers,
directors and agents, excepting therefrom only any payments due to the Employee
from LR pursuant to this Subparagraph 7.4, and (ii) the resignation of the
Employee from all positions of any nature which Employee may then have held with
LR, CSS and their respective affiliates, LR shall make severance payments to the
Employee in an amount equal to fifty-two (52) weeks of the Employee’s then
current Base Salary, less withholding taxes, other withholdings required by law
and other deductions agreed to by the Employee. Such severance payments will be
paid in accordance with LR’s then-current payroll cycle over a fifty-two (52)
week period commencing as soon as practical after LR’s receipt of the
aforementioned release and resignation, and the expiration of any period of time
during which the Employee has the right to revoke the aforementioned release
(and provided that the Employee shall not have exercised such right of
revocation). The payments described in this Subparagraph 7.4 shall be in lieu
of,


6



--------------------------------------------------------------------------------




and not in addition to, any other compensation to which the Employee may
otherwise be entitled, including without limitation, any payments to which the
Employee may otherwise be entitled pursuant to any LR or CSS severance plan or
program then in existence.


7.5    Resignation By Employee. During the Employment Term, the Employee may
resign and terminate the Employee’s employment with LR only upon not less than
ninety (90) days prior written notice to LR, which notice shall be transmitted
in a manner permitted by the notice provisions of Paragraph 11 hereof. In the
event that the Employee resigns and terminates the Employee’s employment with LR
prior to the end of the Employment Term, this Agreement shall terminate
effective on the last day of Employee’s employment with LR. In the event of
termination by resignation of the Employee, LR shall pay the Employee an amount
equal to the pro-rata portion of the Employee’s Base Salary for the period
ending on the date of termination (to the extent not paid prior to such date)
and any reimbursable expenses then due the Employee and shall have no further
liability or obligation to the Employee for compensation hereunder. Any such
payments will be reduced by any applicable withholding taxes, other withholdings
required by law and other deductions agreed to by the Employee
 
8.    Survival.    Notwithstanding the termination of this Agreement by LR by
reason of either the Employee’s disability under Subparagraph 7.1, for cause
under Subparagraph 7.3, without cause under Subparagraph 7.4, or by resignation
of the Employee under Subparagraph 7.5, the Employee’s obligations under
Paragraphs 2, 3, 4 and 5 hereof shall survive and remain in full force and
effect for the periods therein provided, and the provisions for equitable relief
against the Employee in Paragraph 6 hereof shall continue in force along with
the provisions of Paragraphs 8 through 16 hereof. Any payment obligation of LR
set forth in Paragraphs 1 and 7 hereof which remains unsatisfied as of the
termination of this Agreement shall survive the termination of this Agreement.


9.    Arbitration.    Except as otherwise provided in Subparagraph 6 (c) with
respect to injunctive relief, all disputes between the parties hereto pertaining
to this Agreement shall be adjudicated by arbitration in New Jersey before one
arbitrator pursuant to the Employment Arbitration Rules of the American
Arbitration Association, provided however, that any award pursuant to such
arbitration shall be accompanied by a written opinion of the arbitrator giving
the reasons for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto. Nothing herein shall prevent the
parties from settling any dispute by mutual agreement at any time. Each party
shall pay his or her or its own expenses of arbitration and shall equally share
the expenses of the arbitrator, provided, however, that the Arbitrator shall be
empowered to award costs and attorney’s fees to the prevailing party.


10.    Governing Law.    This Agreement shall be governed by and interpreted
under the laws of the State of New Jersey without giving effect to any conflict
of laws provisions.


11.    Notices.    All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given either when hand delivered, or if not
hand delivered, either mailed by registered or certified mail postage prepaid,
or sent by electronic facsimile transmission (with a


7



--------------------------------------------------------------------------------




hard copy sent by a nationally recognized overnight courier or registered or
certified mail), or sent by a nationally recognized overnight courier, as
follows (provided that notice of change of address shall be deemed given only
when received):


If to LR, to:


Lion Ribbon Company, Inc.
c/o Berwick Offray LLC
2015 West Front Street
P.O. Box 428
Berwick, PA 18603
Attn: Denise Andahazy, Vice President-Human Resources


Telecopy: 570-752-6531


With a required copy to CSS Industries, Inc., 1845 Walnut Street, Suite 800,
Philadelphia, PA 19103, Attention: Legal Department, Telecopy: 215-569-9979; or


If to the Employee, to


Carey Edwards
31 Brookside Avenue
Basking Ridge, NJ 07920
Telecopy: __________________; or

        To such other names or addresses as LR or the Employee, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Paragraph.


12.    Entire Agreement; Contents of Agreement.


(a)    This Agreement supersedes all prior agreements and sets forth the entire
understanding among the parties hereto with respect to the subject matter hereof
and cannot be changed, modified, extended or terminated except upon written
amendment executed by the Employee and executed on behalf of LR by a duly
authorized officer. The Employee and LR acknowledge that the effect of this
provision is that no oral modifications of any nature whatsoever to this
Agreement shall be permitted. Notwithstanding anything of the foregoing to the
contrary, nothing in this Agreement shall be deemed to release the Employee of
or from the Employee’s obligations under any confidentiality agreement,
agreement to assign intellectual property rights, or other like agreement
between the Employee and LR, CSS or any of their respective affiliates,
including without limitation any Confidentiality and Non-Competition Agreement
previously or hereinafter executed by the Employee in connection with any grant
of stock options to the Employee by CSS.




8



--------------------------------------------------------------------------------




(b)    The Employee and LR acknowledge that from time to time, LR may establish,
maintain and distribute employee manuals or handbooks or personnel policy
manuals, and representatives of LR may make written or oral statements relating
to personnel policies and procedures. Such manuals, handbooks and statements are
intended only for general guidance. No policies, procedures or statements of any
nature by or on behalf of LR (whether written or oral, and whether or not
contained in any employee manual or handbook or personnel policy manual), and no
acts or practices of any nature, shall be construed to modify this Agreement or
to create express or implied obligations of any nature by LR to the Employee.


13.    Assignment.    All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Employee hereunder are of a personal nature and shall not be assignable or
delegated in whole or in part by the Employee.


14.    Severability.    If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, then, subject to the provisions of Section
6(b) hereof, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application in any other jurisdiction.


15.    Remedies Cumulative; No Waiver.    No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power hereunder
or existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by a party from time to time and as
often as may be deemed expedient or necessary by such party in its sole
discretion.
 



9



--------------------------------------------------------------------------------






16.    Miscellaneous.    All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for
any of the other counterparts.


IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.


Lion Ribbon Company, Inc.




By: /s/ Denise Andahazy
Denise Andahazy
Vice President-Human Resources




/s/ Carey Edwards
Carey Edwards




10

